DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/491,538 originally filed on September 5, 2019. Claim 1 is presented for examination.

Information Disclosure Statement
The Information Disclosure Statement filed on September 5, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on September 5, 2019. This application is a 371 of PCT/KR2018/006622, filed June 12, 2018. This application claims foreign priority of KR10-2017-0075780, filed June 15, 2017 in Republic of Korea.

Drawings
Regarding FIGS. 2 and 4-7, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the textual elements of the drawings have very faint lines and are difficult to read. 
Regarding FIG. 1, 37 CFR 1.84(p)(1), stated in part, reference characters must not be used in association with inverted commas. Plain and legible numerals are preferred for the reference characters of drawings. In the present case, some reference characters in FIG. 1 are used in association with inverted commas. Therefore, the use of inverted commas with reference characters in FIG. 1 prevent it from complying with 37 CFR 1.84(p)(1).

Specification
The abstract of the disclosure is objected to because it contains a redundant repetition that appears to have been entered in error. The abstract states, “The present invention relates to a two-digit number arithmetic operation display device for multi-tasking training and, more specifically, to a two-digit number arithmetic operation display device for multi-tasking training, the device presenting a method enabling easy calculation of an arithmetic operation process, which uses a two-digit number, among arithmetic operation processes such as addition and subtraction, and providing a multi- tasking environment, thereby enabling infants or children to easily remember a two-digit number arithmetic operation method, so as to facilitate training and acquisition of a two-digit number arithmetic operation by children” (emphasis added to the repeated segment). Correction is required. See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a table generation display unit” in claim 1.
“a presented number display unit” in claim 1.
“a primary total sum display unit” in claim 1.
“a primary units-place total sum display unit” in claim 1.
“an integrated total sum display unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



Claim 1 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitations being interpreted under 35 U.S.C. 112(f). The limitations are: “a table generation display unit,” “a presented number display unit,” “a primary total sum display unit,” “a primary units-place total sum display unit,” “an integrated total sum display unit,” “a table generation means,” “a number input means,” “a first classification means,” and “a second classification means.” However, the instant disclosure does not further describe these limitations with any corresponding structure, material, or acts such that those skilled in the art would understand what is claimed when the claim is read in light of the specification.

Claims rejected under § 112(b)

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “configured to arrange and input numbers from ‘1’ in a row direction.” However, the meaning of this limitation is unclear. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an arithmetic operation display device” (i.e. a machine), hence it is directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “displaying arithmetic operations,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “a table generation display unit (100) configured to generate a table by sequentially arranging one or more blocks (B) and to sequentially display numbers from 1 to 100 in the blocks (B) sequentially arranged in the generated table; a presented number display unit (200) configured to generate two terms and display, in the generated terms, any two-digit numbers or two-digit numbers input by a user in order to perform an arithmetic operation of the two-digit numbers; a primary total sum display unit (300) configured to extract, from the table displayed on the table generation display unit (100), a number corresponding to each of the two-digit numbers input to the presented number display unit (200), change the extracted number such that a following digit of the extracted number becomes '5', then calculate and display a sum of the changed two-digit numbers; a primary units-place total sum display unit (400) configured to calculate a signed difference between each of the changed two-digit numbers having the following digit set to '5' and each of the two-digit numbers input to the presented number display unit (200) and to calculate and display a sum of the differences comprising a sign; and an integrated total sum display unit (500) configured to display the sum of the two-digit numbers calculated by the primary total sum display unit (300) and the differences including the sign calculated by the primary units-place total sum display unit (400), the sum of the two-digit numbers and the sum of the differences being calculated and displayed, wherein the primary total sum display unit (300) and the primary units-place total sum display unit (400) are required to perform the arithmetic operation at the same time, wherein the table generation display unit (100) comprises at least one of: a table generation means (110) configured to generate the one or more blocks (B) and generate a table by arranging the generated blocks (B) in ten columns and ten or fewer rows; a number input means (120) configured to arrange and input numbers from '1' in a row direction, starting from a top leftmost block (B) among the block (B) of the table generated by the table generating means (110); a first classification means (130) configured to store the blocks (B) by filling the background of the blocks (B) with an input number having a units digit set to '5' with a color A when the numbers starting with '1' are arranged and input in the table generated by the table generation means (110); and a second classification means (140) configured to assign a coordinate value to each of the blocks (B) included in the table generated by the table generation means (110) and store the coordinate values, by inputting horizontal coordinates from '1' to '10' in a horizontal direction with respect to the top leftmost block (B) and vertical coordinates from '0' to '9' in a vertical direction with respect to the top leftmost block (B) in the table.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an arithmetic operation display device” is claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “displaying arithmetic operations,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an arithmetic operation display device” is claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stern (US 2,206,294) Device for the progressive teaching of arithmetic
Rogers (US 2,472,439) Device for teaching arithmetic
Wentworth (US 4,372,742) Arithmetical teaching aid
Tseng (US 2007/0122775) Instruction method for learning of mental arithmetic
Vanova (US 2007/0218433) Method of teaching arithmetic
Cheek (US 9,569,981) Mathematics teaching aid
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SA/               Examiner, Art Unit 3715                 


/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715